              Case 2:21-cv-00278-JCC Document 11 Filed 08/20/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    BRYAN J. PARENT,                                   CASE NO. C21-0278-JCC
10                          Plaintiff,                   MINUTE ORDER
11           v.

12    ISLAND COUNTY SUPERIOR COURT,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff Bryan J. Parent’s motion (Dkt. No. 10).
18   Mr. Parent filed his original complaint and application to proceed in forma pauperis (IFP) on
19   March 3, 2021. (Dkt. No. 1.) Magistrate Judge Michelle L. Peterson granted Mr. Parent’s motion
20   to proceed IFP and recommended the Court review Plaintiff’s complaint under 28 U.S.C. §
21   1915(e)(2)(B) prior to the issuance of a summons. (Dkt. No. 4.) Upon review, the Court
22   concluded Mr. Bryan’s complaint failed to state a claim and gave him an opportunity to file an
23   amended complaint addressing the identified deficiencies. (Dkt. No. 6 at 4.) Mr. Bryan filed an
24   amended complaint on March 27, 2021. (Dkt. No. 7.) Because the amended complaint did not
25   cure the deficiencies previously identified by the Court, the Court dismissed the amended
26   complaint and entered judgment on April 5, 2021. (Dkt. Nos. 8, 9.) Mr. Bryan now asks the


     MINUTE ORDER
     C21-0278-JCC
     PAGE - 1
              Case 2:21-cv-00278-JCC Document 11 Filed 08/20/21 Page 2 of 2




 1   Court to issue summonses. (Dkt. No. 10 at 2.) The Court DENIES the motion because the

 2   amended complaint has been dismissed and judgment entered. Accordingly, the Clerk is

 3   DIRECTED to terminate Docket Number 10.

 4          DATED this 20th day of August 2021.
                                                        Ravi Subramanian
 5                                                      Clerk of Court
 6
                                                        s/Sandra Rawski
 7                                                      Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-0278-JCC
     PAGE - 2
